Citation Nr: 0709081	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  06-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946 and from February 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for 
bilateral hearing loss. 


FINDING OF FACT

In a November 2006 communication, the veteran withdrew his 
appeal concerning entitlement to a rating in excess of 10 
percent for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a rating in excess of 10 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In February 2006, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to a 
rating in excess of 10 percent for bilateral hearing loss, as 
identified in the February 2006 statement of the case.  

In a November 2006 written communication, the veteran, 
through his representative, stated that the appeal had been 
resolved to his satisfaction.  He therefore requested that 
the appeal be withdrawn.  The written statement indicating 
his intention to withdraw the appeal satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning the issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a rating in excess 
of 10 percent for bilateral hearing loss is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 10 percent for bilateral hearing loss is dismissed.




____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


